SUBJECT TO COMPLETION, DATED SEPTEMBER 30, 2009 This prospectus supplement relates to an effective registration statement under the Securities Act of 1933, but is not complete and may be changed. This prospectus supplement is not an offer to sell these securities, and it is not soliciting an offer to buy these securities, in any state where the offer or sale is not permitted. Filed Pursuant to Rule424(b)(5) Registration No.333-161668 PRELIMINARY PROSPECTUS SUPPLEMENT (To Prospectus dated September 14, 2009) 1,500,000Shares Monmouth Real Estate Investment Corporation Common Stock $Per Share We are offering 1,500,000 shares of our common stock, par value $0.01 per share (the "Common Stock"). We have applied to list the shares on the NASDAQ Global Select Market under the symbol “MNRTA.” On September 29, 2009, the last reported sale price for our common stock was $7.12 per share. We have retained CSCA Capital Advisors, LLC (“CSCA”) to act as placement agent in connection with this offering.CSCA has no commitment to purchase our Common Stock and will act only as an agent in obtaining indications of interest in the Common Stock from certain investors.We have agreed to pay CSCA, a placement agent fee of% of gross proceeds and to pay certain of its expenses.After paying the placement agent fee and other estimated expenses payable by us, we anticipate receiving approximately $in net proceeds from this offering. Investing in our Common Stock involves risks, including those that are described in the “Risk Factors” sections beginning on page2 of the accompanying prospectus and page5 of our Annual Report on Form10-K for the fiscal year ended September30, 2008, which is incorporated herein by reference. PerShare Total Public Offering Price $ $ Placement Agent Fees and Commissions $ $ Proceeds to us (before expenses) $ $ Neither the Securities and Exchange Commission (the “SEC”) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete.
